United States District Court
Northern District of California

Co fo NN NHN

10
11

13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 3:18-cr-00203-EMC Document 640 Filed 12/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 18-cr-00203-EMC-1
Plaintiff,
7 VERDICT FORM
CHRISTOPHER LISCHEWSKI,
Defendant.

 

 

WE, THE JURY, in the above-entitled case, unanimously find the answer to the following:

Question 1:

We, the Jury, unanimously find the defendant, Christopher Lischewski,

GUILTY ze or NOT GUILTY ____ (check one) of participating in a conspiracy to fix
prices of canned tuna in violation of the Sherman Act, 15 U.S.C. § 1, as charged in Count One of

the Indictment.

If you checked “GUILTY” in Question 1, please answer Question 2.
If you checked “NOT GUILTY” in Question 1, ignore Question 2.

 
United States District Court
Northern District of California

 

 

Case 3:18-cr-00203-EMC Document 640 Filed 12/03/19 Page 2 of 2

Question 2:

We, the Jury, unanimously find the conspiracy to fix prices charged in Count One of the

Indictment involved defendant and at least one other company, as specified below (check one):

(1) Only StarKist

(2)

, or

Only Chicken of the Sea , or

(3) StarKist and Chicken of the Sea x

If you checked (2) on Question 2, please answer Question 3.

Question 3:

We, the Jury, unanimously agree that there was at least one Chicken of the Sea participant

in the conspiracy other than Shue Wing Chan.

Yes

PLEASE SIGN AND DATE BELOW.

}>
CA

Dated: |, 2019

 

No

Foreperson _
we @)

- sa ae bet
Jim NEG’

 {

 
